,-i   A·o 2tl-5B (Rev. 02/08/2019) Judgment in a ·criminal Petty Case (Modified)                                                                      Page 1of1   ~·7

                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                              v.                                       (For Offenses Committed On or After November 1, 1987)


                              Pedro Juarez-Malagon                                     Case Number: 3:19-mj-21610

                                                                                       Leila W Morgan
                                                                                       Defendant's Attorney
                                                                                                                                 i,..i   '"I q
                                                                                                                                          :. !      l!;:D
                                                                                                                                                 ,,,1J;.~:

      REGISTRATION NO. 95624180

      THE DEFENDANT:                                                                                     APR 1 5 2019
       ISi pleaded guilty to count(s) 1 of Complaint                                      ~ ~~·"· u.;:,. DIST»• .,• .,
                                                                                              tlT/.-·-·J ""··    .c, 'Ou
       D was found guilty to count(s)                                                      BY
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(sr:
      Title & Section                      Nature of Offense                                                             Count Number(s)
      8: 1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

       D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~




       D Count(s)                                                                       dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                       ~ TIME SERVED                               D                                        days

       ISi Assessment: $10 WAIVED ISi Fine: WAIVED
       ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal. .     J a..z..- CC1.lcl ex'Dn
       2' Court recommends defendant be deported/removed with relative, V"'l\rio. Oq, Li;. C:ru-i u.~harged in case
              tC\ M j    d-. He 0     q
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Monday, April 15, 2019
                                                                                    Date oflmposition of Sentence

             .
      Received
                    _PUSM
                         ~Y
                            -~-/-
                                                                                    n&Lt!.LocK
                                                                                    UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                            3: l 9-mj-21610
